NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 11a0523n.06

                                         Case No. 09-6063                                FILED
                                                                                    Jul 28, 2011
                          UNITED STATES COURT OF APPEALS
                                                                              LEONARD GREEN, Clerk
                               FOR THE SIXTH CIRCUIT

 UNITED STATES OF AMERICA,                            )
                                                      )
         Plaintiff-Appellee,                          )
                                                      )        ON APPEAL FROM THE
                v.                                    )        UNITED STATES DISTRICT
                                                      )        COURT FOR THE EASTERN
 MICHAEL LEBRON CRUMPTON,                             )        DISTRICT OF TENNESSEE
                                                      )
         Defendant-Appellant.                         )
                                                      )
 _______________________________________              )

BEFORE: BATCHELDER, Chief Judge; GUY and MOORE, Circuit Judges.

       ALICE M. BATCHELDER, Chief Judge. In March 1993, a jury convicted Michael

Crumpton of illegally possessing a firearm in violation of 18 U.S.C. § 922(g)(1), and Crumpton was

subsequently sentenced to 210 months’ imprisonment followed by sixty months of supervised

release. Crumpton was released from prison in November 2008; he violated the terms of his

supervised release in June 2009. In August 2009, Crumpton was sentenced to twenty months’

imprisonment followed by thirty months of supervised release for violating the conditions of his

previous supervised release. Crumpton appealed, arguing that the imposition of a twenty-month

prison term was an abuse of the district court’s discretion.

       Crumpton was released from prison on January 21, 2011. Accordingly, the appeal is MOOT

and is hereby DISMISSED.